Citation Nr: 0022471	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-22 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to May 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 1996, 
the RO increased the disability evaluation for post-traumatic 
stress disorder (PTSD) from 10 percent to 30 percent 
disabling.  The veteran continued his appeal.  In June 1998, 
the Board determined that there was sufficient medical 
evidence to award a 50 percent evaluation for PTSD.  The 
issue of entitlement to an increased evaluation in excess of 
50 percent for PTSD was remanded to the RO for additional 
development.  

In June 1998, the Board stated, in pertinent part:  

Based on the veteran's recent 
contentions, including his June 1997 
substantive appeal, the Board must find 
that the veteran has raised the issue of 
entitlement to a total disability 
evaluation based on unemployability.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  The issue of entitlement to a 
total disability evaluation based on 
unemployability is not before the Board 
at this time.  See 38 U.S.C.A. § 7105(a) 
(West 1991).  As this claim has not been 
adjudicated by the RO, and is not 
inextricably intertwined with the issue 
certified on appeal, it is referred back 
to the RO for appropriate initial 
consideration.  See Parker v. Brown, 
7 Vet. App. 116 (1994).

In June 1998, the RO was requested to adjudicate the claim 
for entitlement to a total rating based on individual 
unemployability with consideration of 38 C.F.R. §§ 3.340, 
3.341, 4.15, and 4.16.  It was noted that the issue of a 
total rating would not be before the Board unless the 
determination of the RO was unfavorable, and the veteran 
filed a notice of disagreement and completed all procedural 
steps necessary to appeal this claim to the Board in 
accordance with 38 U.S.C.A. § 7105 (West 1991).  

Based on a review of the RO's actions since June 1998, it 
does not appear that the RO has addressed the issue of 
entitlement to a total rating based on individual 
unemployability due to the service-connected disabilities.  
The RO is requested to immediately adjudicate this claim.  


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2. Based on the medical evidence of record, the Board finds 
that the veteran's PTSD is manifested by frequent nightmares, 
difficulties concentrating, hypervigilance, an exaggerated 
startle response and difficulty in establishing and 
maintaining effective work and social relationships.

3.  The medical evidence of record does not demonstrate that 
PTSD causes deficiencies in most areas such as family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessive rituals which interfere with 
routine activities, intermittently illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, neglect of 
personal hygiene, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  

4.  The medical evidence of record does not demonstrate that 
PTSD causes a severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people.  The psychoneurotic symptoms are not of such severity 
and persistence that there is a severe impairment in the 
ability to obtain or retain employment due to the service-
connected disability.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996), and 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As note by the Board in June 1998, the veteran's PTSD is the 
result of his experiences in World War II.  He served aboard 
the U.S.S. Tennessee during the attack of Pearl Harbor in 
1941.  Service medical records reveal treatment for a 
psychiatric disability during his active service.  

Outpatient treatment records in February 1994 indicate 
treatment for PTSD symptoms.  In a January 1995 statement, 
the coordinator of the PTSD program at the VA Medical Center 
(VAMC) in Albuquerque, New Mexico, noted that the veteran was 
first seen in June 1994.  The veteran has participated 
consistently in treatment since that time, working with the 
evaluator in psychotherapy since September of 1994.  He also 
attends a World War II psychotherapy group, which meets 
weekly.  The PTSD program coordinator noted the veteran 
experiences frequent and severe difficulty managing the re-
experiencing symptoms of PTSD.  The symptoms typically 
include intrusive recollections of the traumatic events of 
his active service.  The veteran was also "plagued" by 
disturbing nightmares of this combat-related trauma.  He 
experienced bouts of depression as well as sleeplessness.  
The veteran also struggled with noticeable hypervigilance and 
had demonstrated an exaggerated startle response on numerous 
occasions during treatment sessions.  Painful survival guilt 
and avoidance to any reminders of combat or anything 
associated with the war was also indicated.  The PTSD program 
coordinator noted that the psychiatric symptoms and problems 
represent a "stable and chronic condition, associated with 
the pernicious effects of combat-related trauma, and lend 
support to his appeal for an upgrade in his compensation."  

In a January 1995 statement, the veteran indicated that he 
could not work, could not hold a job, and had problems he had 
no control over.  In a March 1996 statement, a VA staff 
psychologist reiterated the contentions made by the PTSD 
program coordinator in his January 1995 statement.  

In a May 1996 VA examination, the examiner noted that the 
veteran had not brought any medical records with him and 
neither his medical records nor the claims file were 
provided.  It was also noted that the veteran had a hearing 
impairment that reduced the ability to communicate 
effectively with him.  

In the May 1996 VA examination the veteran complained of very 
frequent (2-3 times per week) nightmares.  The veteran 
described symptoms of depression, including hopelessness.  He 
stated that his hard work following his military service was 
a method to avoid the thoughts that he found painful.  He 
often worked two jobs and acknowledged that he did so in 
order to "not think about it."  The veteran described 
constant difficulty with sleeping and difficulties in 
concentration.  The veteran was diagnosed with PTSD (severe 
and chronic).  The Global Assessment of Functioning (GAF) was 
found to be 62, indicating that the veteran had moderate 
symptoms with some meaningful interpersonal relationships 
(the Board must note that it is unclear which edition of the 
diagnostic criteria the physician utilized in making this 
determination).  

In a November 1997 statement, the veteran's spouse noted his 
difficulties with nightmares and an inability to socialize 
with people.  She indicated that he was unable to work due to 
problems with anger and being mistrustful of others.  She 
also noted that this condition was worsening.  Difficulties 
sleeping were also indicated.  

In June 1997, the veteran requested a 100 percent disability 
evaluation.  He noted his irritability and difficulty working 
with others.  In a statement received by the veteran's spouse 
in July 1997, she noted his difficulties with PTSD, including 
difficulty sleeping and with work.  

In June 1998, the Board found that based on the available 
evidence at that time the criteria for a 50 percent 
evaluation for PTSD had been met.  It was also determined 
that the VA examination of May 1996 was inadequate for rating 
purposes.  The VA examiner in May 1996 did not have the 
opportunity to review the medical records and statements 
provided by the VA psychologist and the VA PTSD program unit 
coordinator.  It was found that this critical fault in the 
May 1996 VA examination must be corrected.  Accordingly, the 
case was remanded for an additional evaluation.  

In July 1998, at the request of the Board, the veteran was 
asked to provide the names, addresses and dates of treatment 
for all health care providers who had treated him for his 
PTSD.  In an August 1998 response, he noted that he had only 
been treated professionally for PTSD at the VA Mental Health 
Clinic in Albuquerque, New Mexico.  These records were 
obtained by the RO along with all outpatient treatment 
records and VA hospitalization reports.  Within these records 
little reference is made to PTSD.  For example, in a July 
1998 VA hospitalization, while the veteran's PTSD is noted, 
the three major problems cited by his health care providers 
do not include PTSD.  References to PTSD are very sparse, 
including those merely note the disability or its symptoms by 
history.  For example, in July 1998 it was noted that he had 
a history of flashbacks, intense startle and hypervigilance.  
One month earlier he had kicked his wife in bed.

Outpatient treatment records were also obtained by the RO 
from a VA social worker who was assisting the veteran and his 
spouse cope with the veteran's severe nonservice-connected 
disabilities.  Once again, little reference is made to PTSD.

As noted above, records from the veteran's treatment for PTSD 
were obtained.  Psychotherapy sessions note continuing PTSD 
symptoms, including nightmares, flashbacks, intense startle 
response and hypervigilance.  It was indicated the veteran's 
family system was showing strain as his physical status 
slowly deteriorated and his PTSD condition "continues."  
These reports do not indicate an increase in the severity of 
PTSD.  Outpatient treatment records note the difficulties 
related to aging and his numerous nonservice-connected 
disabilities.  It was reported he had been absent from group 
sessions on several occasions since he lives far away and his 
physical condition has deteriorated.  It was reported that 
the veteran had a "good sense of humor" and that the rest 
of the group was happy to see him when he was able to attend.

At a VA evaluation held in October 1998, the examiner noted 
that he had the opportunity to review the claims files and 
medical records.  It was indicated that the veteran's spouse 
was extremely helpful given that the veteran was not wearing 
his hearing aids and could not fully understand or hear all 
the questions.  

The veteran's subjective complaints included mostly 
references to his nonservice-connected physical disabilities.  
It was indicated that for many years he attempted to block 
out any thoughts or memories of his experiences during his 
service in World War II but that these memories would 
resurface nonetheless.  The veteran indicated the most 
significant trauma was "pulling boys out of the water" 
after the attack on Pearl Harbor.  He continued to try and 
avoid thoughts or feelings associated with the trauma as well 
as avoid activities or situations that would arouse 
recollections of the trauma.  It was indicated that the 
veteran did have some amnesia regarding important aspects of 
the trauma.  Markedly diminished significant activities as 
well as feelings of detachment and problems with feelings of 
love for others were noted.  He had a longstanding difficulty 
with staying asleep at night and has had frequent problems 
with irritability and outbursts of anger.  Problems with 
concentration, hypervigilance, and exaggerated startle 
response and psychological overreactivity upon exposure to 
events associated with the war were also cited.  

Socially, the veteran wanted to avoid crowds.  
Occupationally, the veteran has not worked since 1986 because 
he had not been physically able to do so.  The veteran last 
worked as a magistrate judge in an elected position.  He lost 
that election in 1986 and has not worked again.  The veteran 
now stays at home every day and spends time with his spouse.  
Psychiatric evaluation indicated that it was some times 
difficult to speak with the veteran or to be understood 
because of his hearing deficit.  Some psychomotor retardation 
was indicated.  Mood and effect were within normal limits.  
Speech was somewhat slow in pace.  The thought processes were 
logical and goal-directed, without looseness of association 
or a flight of ideas.  The veteran complained of poor sleep 
and nightmares and how overwhelming his PTSD symptoms were 
for him on a regular basis.  He denied any history of 
suicidal or homicidal ideation or intent.  No visible 
hallucinations were indicated.  The veteran did report 
auditory hallucinations at night.  He described this as a 
"mumbo-jumbo" but did not know if it was real or not.  The 
veteran was invested in maintaining his basic hygiene and 
denied any obsessive or ritualistic behavior.  He had no 
history of panic attacks and his rate and flow of speech were 
normal except that he occasionally gets confused.  He was 
also oriented to place and person but had some difficulty 
with the date.  He indicated that today was Monday, when in 
fact it was Wednesday.  He had off-and-on sleep difficulties 
with a history of temper outbursts. 

The veteran was diagnosed with PTSD, chronic obstructive 
pulmonary disease, cardiac illness, and a debilitating 
physical condition.  The current GAF scale was found to be 
60, indicating moderate symptoms such as flat effect and 
circumstantial speech or occasional panic attacks, or 
moderate difficulty in occupational functioning.  

The veteran's representative prepared written argument in 
July and August 2000.

Analysis

In evaluating this claim, the Board must find that a duty to 
assist has been met.  The RO has obtained all pertinent 
medical records and the veteran has been evaluated in order 
to determine the nature and extent of his service-connected 
PTSD.  The Board specifically finds that the VA examination 
of October 1998 meets the requirements of the Board's June 
1998 remand.  While the physician did not define the score 
assigned for the GAF scale, the undersigned must note that 
this GAF was used by the Board in June 1998 to evaluate the 
veteran's condition and award him a 50 percent evaluation for 
his PTSD.  

In June 1998, the Board noted that a GAF of 62 indicated that 
the veteran had moderate symptoms with some meaningful 
interpersonal relationships.  The GAF score is similar in 
nature to the one found within the October 1998 VA 
examination, which found a GAF of 60.  Accordingly, the Board 
finds no prejudice to the veteran in proceeding with the use 
of the GAF scale in the evaluation of this claim.  The United 
States Court of Appeals for Veterans' Claims (Court) has 
addressed the importance of GAF scores.  See, i.e., Richards 
v. Brown, 9 Vet. App. 266, 267-8 (1996) (where the GAF was 50 
and said to be reflective of a serious impairment under the 
diagnostic criteria).  In Carpenter v. Brown, 8 Vet. App. 240 
(1995), the Court recognized the importance of the GAF score 
and the interpretations of the score.  In light of the 
embracing of the GAF scale, its definition, and the use of 
the 4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM IV) in Carpenter, the Board concludes 
that the GAF score and the meaning of the score may be 
considered without prejudice to the veteran.  Consequently, 
the undersigned sees no prejudice to the veteran in the Board 
proceeding with the evaluation of his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With regard to the duty to obtain pertinent medical records, 
the Board must note that those medical records specifically 
cited by the veteran have been obtained.  These medical 
records include, but are not limited to, the treatment 
records of the veteran's PTSD cited by the veteran within his 
August 1998 statement.  The veteran appears to receive 
regular treatment by the VA.  Nevertheless, there is 
absolutely no indication that any additional medical records 
that may exist at this time are pertinent to the veteran's 
claim.  As the veteran receives nearly constant VA medical 
care, there may in fact be additional records regarding 
treatment of the veteran.  However, there is no indication 
that these medical records (assuming such records exist) 
would provide a basis to award the veteran increased 
compensation.  The Board cannot continuously remand this case 
to the RO to obtain records due to the veteran's continuous 
treatment by the VA.  

As stated by the Court, the duty to assist is not limited in 
scope.  See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 
(1992).  In connection with the search for documents, the 
duty is limited to specifically identified documents that 
would be facially relevant and material to the claim.  Gober 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  Neither the 
veteran, his representative, nor his spouse has indicated 
that additional medical records pertinent to the claim are 
available.  Accordingly, the Board will proceed with the 
adjudication of the veteran's case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The VA Schedule of 
Ratings for Mental Disorders has been amended and 
redesignated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.

In evaluating the veteran's condition under the new and old 
rating criteria, the Board finds no prejudice to the veteran 
in proceeding with this case at this time.  The RO considered 
the old criteria in June 1996, when it increased the 
evaluation for PTSD from 10 percent to 30 percent disabling.  
The RO considered the new criteria in the Supplemental 
Statement of the Case issued in May 1999.  The Board will 
evaluate the condition under both the old and new criteria.  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during the 
periods of significant stress, or, symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130 (1999).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1999).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to a specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

The GAF scores indicate moderate symptoms associated with 
PTSD.  This determination is consistent with the outpatient 
treatment records, which indicate no more than a moderate 
disability associated with the PTSD.  The veteran's own 
statements have focused primarily upon his nonservice-
connected disabilities.  The Board finds that the evidence as 
to the effect of the service-connected disability on the 
veteran's social life to be credible.  The rating schedule, 
however, clearly mandates that the disability rating must be 
based fundamentally on the degree to which the service-
connected disability affects industrial adaptability.  
Consequently, the Board is compelled to place emphasis upon 
how the disability affects his ability to work.  

The record is clear that the nonservice-connected 
disabilities severely affect his ability to function.  
Significantly, in extensive treatment of the 
nonservice-connected disabilities, little reference is made 
to PTSD.  The references to PTSD within his outpatient 
treatment records reflect almost precisely the requirements 
of a 50 percent evaluation including, but not limited to, 
impaired judgment, disturbances of motivation and mood, and 
difficulties in establishing and maintaining effective social 
relationships.  The veteran's own complaints fail to indicate 
such symptoms as suicidal ideation, obsessive rituals, 
intermittent illogical speech, near continuous panic or 
depression, spatia disorientation, neglect of personal 
appearance and hygiene, and an inability to establish and 
maintain effective relationships (the requirement of a 70 
percent evaluation).

Without a determination the veteran suffers from problems 
associated with his PTSD, a 50 percent evaluation at this 
time could not be justified.  As noted above, a 50 percent 
evaluation requires such symptoms as flattened affect, panic 
attacks, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood and difficulties in 
establishing and maintaining effective work and social 
relationships.  Compelling evidence in support of the 
determination that the veteran does not warrant a 70 percent 
evaluation for his PTSD are his own statements.  He does not 
report symptoms such as suicidal ideation, illogical speech, 
near continuous panic or depression, or neglect of personal 
appearance.  The clear preponderance of the evidence, 
including (but not limited to) the treatment records and his 
own statements, would support the determination that he 
suffers from no more than a 50 percent disability associated 
with his PTSD under the new rating criteria.

In evaluating this condition, the Board has also considered 
the old rating criteria.  In order to be entitled to a 50 
percent evaluation under the old rating criteria, the ability 
to establish or maintain effective or favorable relationships 
with people must be severely impaired.  While some health 
care providers have indicated that the PTSD is "severe and 
chronic," such as the VA examiner of May 1996, the Board 
must find that the medical evidence as a whole, as well as 
the veteran's own subjective complaints, support the 
determination that he is not severely impaired due to his 
PTSD.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

While some health care providers have indicated "severe" 
PTSD, the veteran's own complaints at this time would not 
support such a determination.  In this claim, in evaluating 
the medical evidence of record, the Board must find that the 
VA examination of October 1998 is entitled to great probative 
weight.  This medical evaluation provides a detailed analysis 
of the PTSD.  This evaluation fails to provide a basis to 
determine that he is entitled to a 70 percent evaluation for 
PTSD.  While there have been several scattered references to 
"severe" PTSD, the medical evidence (as a whole), 
including, but not limited to, the veteran's PTSD treatment 
records, support the conclusion that a 70 percent evaluation 
is not warranted.  

The staff psychologist at the Albuquerque, New Mexico, VAMC 
PTSD Program clearly states that the veteran's problems 
represent a "stable" and chronic condition that lends 
support to his appeal for an upgrade in his compensation.  
Based on this medical evidence, the Board awarded the veteran 
a 50 percent evaluation.  However, the Board does not find 
that this medical report (or others) supports the 
determination that a 70 percent evaluation is warranted.  

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) and whether the veteran is entitled to 
an extraschedular evaluation.  However, the evidence fails to 
show that the disability in question is so exceptional or 
unusual as to warrant the assignment of an extraschedular 
evaluation.  There is absolutely no indication that the 
veteran's service-connected PTSD influences employability 
(assuming employability were possible without consideration 
of the severe nonservice-connected disabilities) in ways not 
contemplated by the rating schedule.  In this regard, it is 
important to note that a 50 percent evaluation for PTSD is, 
by definition, a significant disability evaluation, 
indicating a considerable impairment in the ability to 
function.

The VA hospitalizations and outpatient treatment reports in 
general make little reference to PTSD symptoms.  While there 
are occasional references to "severe" PTSD, the Board finds 
that those opinions are of negligible probative value as they 
are not remotely supported upon a foundation such as the 
groundwork underlying the conclusion of the medical provider 
who evaluated the veteran in October 1998.  Accordingly, the 
preponderance of evidence is found to be against the claim 
for an increased evaluation under the new or old rating 
criteria.  


ORDER

Entitlement to an increased evaluation for PTSD is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 
- 17 -

- 1 -


